3 A.3d 70 (2010)
298 Conn. 904
Harry KRAIZA, Jr.
v.
PLANNING AND ZONING COMMISSION OF the TOWN OF HARTLAND.
SC 18667
Supreme Court of Connecticut.
Decided September 8, 2010.
Kenneth R. Slater, Jr., Hartford, in support of the petition.
Mary E.R. Bartholic and Nicholas P. Vegliante, Hartford, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 121 Conn.App. 478, 997 A.2d 583 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the defendant properly denied the plaintiffs application to subdivide his property?"